Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-28 are pending in the instant application.
Claims 1-22 are withdrawn, as being drawn to a non-elected invention.
Claims 23-28 are examined herein.
Priority
The instant application is a National Stage entry of International Application No. PCT/US19/017964, filed on 14 February 2019, which claims priority from U.S. Provisional Patent Application No. 62/630,361, filed on 14 February 2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 17 December 2020, 22 February 2022 and 3 May 2022 are acknowledged and considered. 
Election/Restrictions
 Applicant’s election without traverse of Group I, claims 23-28, drawn to a drug composition comprising (a) a GHS, (b) a second drug selected from a DPP4 antagonist, a thiazolidinedione, a SGLT2 antagonist, metformin and vitamin E, and (c) a pharmaceutical carrier (claims 23-25); or to a drug composition comprising (a) a GHS, (b) a second drug selected from a DPP4 antagonist, a thiazolidinedione, and a SGLT2 antagonist, and (c) a third drug which is metformin, and (d) a pharmaceutical carrier (claims 26-28), in the Response of 6 April 2022, is acknowledged. Claims 1-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant’s election without traverse of ibutamoren (mesylate) as the species of a GHS in the drug composition; and the election of pioglitazone as the species of a second drug selected from a DPP4 antagonist, a GLP-1 agonist, a thiazolidinedione, a SGLT2 antagonist, for initial examination, in the Response of 6 April 2022, is acknowledged. Claims 23-28 read on the elected species. 
Since the election was made without traverse, the restriction requirement is maintained and is herein made final.
Claims 23-28 have been examined to the extent they read on the elected species, and the following objections and rejections are made below.
Claim Objection
 	Claims 1-22, while currently withdrawn, are objected to because of the following informality: they are presented in a non-compliant form. Specifically, the status identifiers for claims 1-22 should read "(Withdrawn)" until such time as examiner rejoins the claims for examination. Appropriate correction is required. See MPEP 714(C).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 23, 26 recite “a therapeutically effective amount” of a GHS and “a therapeutically effective amount of a second drug” in a drug composition; claim 26 further recites “a therapeutically effective amount of a third drug, which is metformin” in the drug composition. Further, claims 25 and 28 recite that “the therapeutically effective amount of ibutamoren is 25-50 mg/day”. These limitations are relevant to a method of treatment. As such, the claims appear to be product claims reciting limitations relevant to a method of treatment claim, rendering the claims confusing as hybrid claims. The claims are confusing as to which category of patentable subject matter the claims belong. For purposes of prior art, the claims are interpreted to be product claims. Since the claims are interpreted to be drawn a product, said limitations relevant to a method step in the product claims do not appear to further limit the structural components of the composition.
Appropriate clarification of the claim language is required.

Claims 25, 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 25 is drawn to the drug composition of claim 23, wherein the therapeutically effective amount of ibutamoren is 25-50 mg/day; yet, claim 23 does not recite ibutamoren. As such, there is insufficient antecedent basis for the limitation “ibutamoren” of instant claim 25, in claim 23.
For similar reasons, there is insufficient antecedent basis for the limitation “ibutamoren” of instant claim 28, in claim 26.
	Appropriate correction is required.
In the interest of compact prosecution, the examiner interprets claim 25 to be dependent on claim 24; and claim 28 to be dependent on claim 27.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims interpretation: The preamble “wherein the composition is useful in treating NAFLD and/or NASH” in instant claims 23-25 is not given any patentable weight. "[T]he patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure." Catalina Mktg. Int'l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed. Cir. 2002). 

Claims 23-25 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hogenhuis et al. (US2007/0123470, cited in IDS). 
Hogenhuis teaches [0130] a pharmaceutical composition as 100 mg potency tablet composed of 50 mg of a DPPIV inhibitor, or a pharmaceutically acceptable salt thereof, and 50 mg of a GHS, or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier.
Hogenhuis teaches (claims 21, 22) a drug composition comprising a GHS which is ibutamoren (claim 22), or a pharmaceutically acceptable salt thereof, and a second drug which is a DPP4 antagonist 7-[(3R)-3-amino-4-(2,4,5-trifluorophenyl)butanoyl]-3-(trifluoromethyl)-5,6,7,8-tetrahydro-1,2,4-triazolo[4,3-]pyrazine, or a pharmaceutically acceptable salt thereof.
 As such, a drug composition of instant claims 23-25 is anticipated by the prior art by Hogenhuis.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims interpretation: The preamble “wherein the composition is useful in treating NAFLD and/or NASH” in instant claims 23-28 is not given any patentable weight. "[T]he patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure." Catalina Mktg. Int'l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed. Cir. 2002). 

 	Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Conte (WO 2019/008554, priority from U.S. Provisional 62/529,257, filed 6 July 2017, cited in PTO-892).
 	Conte teaches (page 6, lines 1-4) a pharmaceutical composition comprising ibutamoren mesylate (25 mg) as non-peptidyl growth hormone secretagogue and a pharmaceutically acceptable carrier (page 6, second paragraph, page 5, lines 4-6).
 	Conte teaches (page 7, lines 7-8) that blood lipid lowering agents, such as for example, PPAR gamma agonists (page 7, line 12) are mixed into the pharmaceutical product. Conte specifically teaches (page 7, line 25) pioglitazone as a PPAR gamma agonist to be mixed into the pharmaceutical product containing the non-peptidyl growth hormone secretagogue and a pharmaceutically acceptable carrier.
 	It would have been obvious to a person of ordinary skill in the art to use the teachings of Conte to arrive at the instant invention. The person of ordinary skill in the art would have been motivated to add pioglitazone to a pharmaceutical composition comprising ibutamoren mesylate and a pharmaceutically acceptable carrier, because Conte teaches PPAR gamma agonist pioglitazone as a blood lipid lowering agent that can be mixed into a pharmaceutical product containing a non-peptidyl growth hormone secretagogue ibutamoren and a pharmaceutically acceptable carrier.
As such, claims 23-25 are rejected as prima facie obvious.

 	Claims 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over MacLean (US 2002/0094992, cited in PTO-892).
 	MacLean (US 2002/0094992) teaches [0164] that a growth hormone secretagogue such as, for example, MK-0677 ([0065], MK-0677 alternative name ibutamoren) can be used in combination with a compound useful to treat insulin resistance such as, for example, metformin, glitazones such as pioglitazone.
MacLean teaches [0165] combining separate pharmaceutical compositions in a kit: one composition containing a growth hormone secretagogue and a second composition containing a second pharmaceutical compound.
MacLean teaches that the pharmaceutical compositions of the invention comprise a GHS and a pharmaceutical carrier [0073]; a preferred dosage of the growth hormone secretagogue is 25 mg per day, as in instant claims 25, 28.
	It would have been obvious to a person of ordinary skill in the art to use the teachings of MacLean to arrive at the instant invention. The person of ordinary skill in the art would have been motivated to prepare a pharmaceutical composition comprising ibutamoren and pioglitazone, or ibutamoren, pioglitazone and metformin, because MacLean teaches GHS MK-0677 used in combination with a compound useful to treat insulin resistance such as, for example, metformin, or glitazones such as pioglitazone. Thus, the person of ordinary skill in the art would have prepared a pharmaceutical composition by adding pioglitazone, or pioglitazone and metformin to MK-0677, with the expectation of achieving therapeutic effect. 
As such, claims 23-28 are rejected as prima facie obvious.

 	Claims 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. (US 2008/0171700, cited in PTO-892) and Klein et al. (WO 2009/147125, cited in IDS).
 	Nilsson (US 2008/0171700) teaches growth hormone secretagogue [0073] MK677 (alternative name ibutamoren) useful to treat ghrelin deficiency in a subject suffering from a pathological condition associated with insulin resistance such as NAFLD ([0078], [0081], [0083], [0085], [0108], [0114]-[0126], claim 46).
Nilsson teaches [0303] that GSH (ghrelin analog) may be used in combination with, for example, diabetic agents such as metformin or thiazolidinediones.
	Nilsson does not specifically teach a pharmaceutical composition comprising MK677 and pioglitazone as thiazolidinedione and metformin.
 	Klein (WO 2009/147125) teaches treating NAFLD with a DPP4 inhibitor together with one or more active substances particularly metformin or pioglitazone (page 12, lines 10-14).
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Nilsson and Klein to arrive at the instant invention. The person of ordinary skill in the art would have been motivated to combine a GSH such as ibutamoren and pioglitazione and metformin in a pharmaceutical composition and administer such a composition to a subject in need thereof to treat NAFLD, because Nilsson teaches that growth hormone secretagogue MK677 (alternative name ibutamoren) is useful to treat ghrelin deficiency in a subject suffering from a pathological condition associated with insulin resistance such as NAFLD, and Nilsson teaches that GSH may be used in combination with, for example, diabetic agents such as metformin or thiazolidinediones, and Klein teaches treating NAFLD with a DPP4 inhibitor together with one or more active substances particularly metformin or pioglitazone. Therefore, one of ordinary skill in the art would have reasonably expected that combining ibutamoren and pioglitazone and metformin will result in a composition/product combination effective to treat NAFLD. Since all composition components herein are known to be useful to treat NAFLD, it is considered prima facie obvious to combine them into a single composition useful for the same purpose. At least additive therapeutic effects would have been reasonably expected. See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). 
As such, claims 23-28 are rejected as prima facie obvious.

Conclusion
Claims 23-28 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627